DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the reply filed 2/3/22, Applicant has amended independent claims 1 and 21, along with several dependent claims; canceled claims 8, 9 and 25-30; and added new claims 31-38.  In view of the amendment, the claims stand rejected in view of the previously cited prior art of Kim and Jeon, further in view of newly cited prior art reference to Dai, as presented below, where the Dai reference serves to address the newly amended claim limitations, along with associated arguments presented in the reply.
Claim Objections
Claim 38 is objected to because of the following informalities:
Claim 38 should depend from --claim 36-- instead of “claim 34”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 17, 20-24 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent App. Pub. No. 2021/0288771 in view of Jeon et al. WIPO PCT Pub. No. WO 2018/085660 and Dai et al. U.S. Patent App. Pub. No. 2012/0093101.
Regarding claims 1 and 21, Kim discloses a user equipment (UE) comprising a memory (50) and one or more processors (40) coupled to the memory (see UE 1 – Fig. 34), the UE performing a method of wireless communication comprising: determining a set of resources, in a set of physical multicast channel (PMCH) symbols, for receiving at least one of a first type of reference signal or a second type of reference signal, as Kim discloses that MBSFN data are transmitted in a PMCH (¶ [0113]), and indicates that MBSFN RS are configured and signaled to the UE for processing (see ¶¶ [0159]-[0168]), wherein the first type of reference signal is for channel estimation and the second type of reference signal is for channel estimation and carrier frequency offset estimation, as Kim indicates the use of reference signals for channel estimation (¶¶ [0098], [0191], [0314]) and further discloses estimation and correction of a frequency error based on RSs (¶¶ [0148], [0183], [0299]-[0300]), and receiving one or more reference signal transmissions in accordance with the set of resources (¶¶ [0028]-[0030], [0080], [0084], [0148]).
While Kim discloses performing a cell search in which a UE monitors a DL channel state by receiving a DL RS (¶ [0084]), and receives a PMCH transmission (¶ [0113]), Kim does not expressly show that PMCH symbols are positioned between a first cell acquisition subframe and a second cell acquisition subframe.  
Jeon discloses that MBSFN PMCH symbols positioned between a first and second cell acquisition subframe (CAS) (see Fig. 6, ¶¶ [0081]-[0087]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for first and second CAS along with intervening PMCH symbols, as suggested by Jeon, in the system of Kim, in order to aid in the cell acquisition.
In addition, while Kim discloses that one or more resources, of the set of resources, corresponding to the first type of reference signal and in each physical multicast channel symbol, of the set of physical multicast channel symbols, are defined based at least in part on a vertical shift parameter, as the frequency of the RS is controlled relative to a first an initial subcarrier (see Kim – Fig. 15(c), ¶ [0161]), Kim does not expressly disclose that the vertical shift parameter is based on at least one of: a system frame number, an OFDM symbol index, a time stagger parameter, or a quantity of physical multicast channel symbols occurring between the first cell acquisition subframe and the second cell acquisition subframe.
Dai discloses determining an initial frequency domain position vshift of a reference sequence based on a sequence “cinit” (¶¶ [0090]-[0091]), which is determined based on an index value “l” (¶ [0077]), where “l” corresponds to the index of an OFDM symbol (¶ [0074]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a reference signal with a vertical shift based on parameters including a symbol index, as suggested by Dai, in the method/device of Kim and Jeon, to allow for more flexible reference signal measurement at the device (see Dai, ¶¶ [0004]-[0005], [0017]).
Regarding claims 2 and 22, in one embodiment, Kim shows in Fig. 13 that each PMCH symbol includes at least one reference signal for the second type of signal (¶¶ [0014], [0179]-[0183], [0316]).
Regarding claims 3 and 23, in one embodiment, Kim shows that one or more resources are defined based at least in part on a frequency spacing pattern of subcarriers and a time stagger pattern across symbols (Fig. 23, M0, M1).
Regarding claims 4 and 24, in one embodiment, Kim further shows that the frequency spacing forms a monotonic pattern (see Fig. 23, symbols M0, M1), and in the proposed combination, Dai discloses use of a monotonic pattern for reference signals (see Figs. 4-5).
Regarding claim 5, in one embodiment, Kim further shows that the frequency spacing forms a non-monotonic pattern (see Fig. 27c, symbols M1, M4, M7).
Regarding claim 6, in one embodiment, Kim discloses that the second type of reference signal occurs in the same frequency location in each physical multicast symbol of the set of multicast channel symbols (see Fig. 15).
Regarding claim 7, in one embodiment, Kim discloses that the second type of reference signal is associated with a sparse subset of the set of resources in the frequency domain (Fig. 32).
Regarding claim 10, in one embodiment of Kim, a first subset of the set of physical multicast channel symbols (i.e. symbols M0-M1, see Fig. 25) have one or more first resources, of the one or more of resources, with a first frequency spacing and a first time stagger, and a second subset of the set of physical multicast channel symbols (i.e. symbols S0-S3) have one or more second resources, of the one or more of resources, with a second frequency spacing and a second time stagger, and the first frequency spacing is different from the second frequency spacing, the first time stagger is different from the second time stagger, or the first frequency spacing is different from the second frequency spacing and the first time stagger is different from the second time stagger (see Fig. 25).
Regarding claim 11, in one embodiment, in Kim, the first resources (shaded blocks in M0-M1) are packed more densely in the first subset than the second resources (shaded blocks in S0-S3) in the second subset (see Fig. 25(c)).
Regarding claims 12 and 31, in the proposed combination, Dai discloses that the vertical shift parameter corresponds to a shift relative to an initial subcarrier (see ¶ [0039]]).
Regarding claims 13 and 32, in the proposed combination, Dai discloses determining an initial frequency domain position vshift of a reference sequence based on a sequence “cinit” (¶¶ [0090]-[0091]), determined based on an index value “l” (¶ [0077]), where “l” corresponds to the index of an OFDM symbol (¶ [0074]), and further based on the value NRBPRS, which corresponds to a number of symbols of the block (¶¶ [0019], [0080]; also see Figs. 4-5), which in the proposed combination, would occur in the channel between CAS subframes.
Regarding claim 14, Kim further discloses that the MBSFN reference signal is defined in accordance with Equation (1) (see ¶ [0117]), which employs a pseudo-random (i.e. scrambling) sequence c(i) based on an MBSFN are identifier (see ¶¶ [0118]-[0119]).
Regarding claim 17, in the proposed combination, Kim discloses the use of Downlink Control Information (DCI) to allow the receiver to acquire the RS and SS patterns (¶ [0319]).
Regarding claim 20, in the proposed combination, Jeon discloses that the cell acquisition subframes (CAS) may be consecutive (see Fig. 6).
Regarding claims 33 and 36, Kim discloses a user equipment (UE) comprising a memory (50) and one or more processors (40) coupled to the memory (see UE 1 – Fig. 34).  It is well known in the art that a UE may perform network repeater functions, and thus, UEs may serve as a network entity during those situations to allow for expanded network coverage.  The network entity (UE) performs a method of wireless communication comprising: receiving one or more reference signal transmissions in accordance with a set of resources, in a set of physical multicast channel (PMCH) symbols, for receiving at least one of a first type of reference signal or a second type of reference signal, as Kim discloses that MBSFN data are transmitted in a PMCH (¶ [0113]), and indicates that MBSFN RS are configured and signaled to the UE for processing (see ¶¶ [0159]-[0168]), wherein the first type of reference signal is for channel estimation and the second type of reference signal is for channel estimation and carrier frequency offset estimation, as Kim indicates the use of reference signals for channel estimation (¶¶ [0098], [0191], [0314]) and further discloses estimation and correction of a frequency error based on RSs (¶¶ [0148], [0183], [0299]-[0300]), where reference signal transmissions in accordance with the set of resources are received (¶¶ [0028]-[0030], [0080], [0084], [0148]).
Kim discloses performing a cell search in which a UE monitors a DL channel state by receiving a DL RS (¶ [0084]), and receives a PMCH transmission (¶ [0113]), Kim does not expressly show that PMCH symbols are positioned between a first cell acquisition subframe and a second cell acquisition subframe.  
Jeon discloses that MBSFN PMCH symbols positioned between a first and second cell acquisition subframe (CAS) (see Fig. 6, ¶¶ [0081]-[0087]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for first and second CAS along with intervening PMCH symbols, as suggested by Jeon, in the system of Kim, to aid in the cell acquisition.
As a matter of claim interpretation, claims 33 and 36 recite: “receiv[ing] one or more reference signal transmissions in accordance with a set of resources” for receiving or associated with “at least one of a first type of reference signal or a second type of reference signal.”  That is, the claimed network entity or method performed thereby, is only required to receive the first type of reference signal, or alternatively, the second type of reference signal.  Accordingly, receipt of the second type of reference signal would satisfy the limitations of the claim without requiring the details of the first type of reference signal is present.  As such, the details of the vertical shift parameter defining the resources associated with the set of resources are not a requirement of the claim when the second type of reference signal is received, and as Kim discloses receipt of the second type of reference signal, no treatment of the vertical shift parameter limitation is required.
Nonetheless, while Kim discloses that one or more resources, of the set of resources, corresponding to the first type of reference signal and in each physical multicast channel symbol, of the set of physical multicast channel symbols, are defined based at least in part on a vertical shift parameter, as the frequency of the RS is controlled relative to a first an initial subcarrier (see Kim – Fig. 15(c), ¶ [0161]), Kim does not expressly disclose that the vertical shift parameter is based on at least one of: a system frame number, an OFDM symbol index, a time stagger parameter, or a quantity of physical multicast channel symbols occurring between the first cell acquisition subframe and the second cell acquisition subframe.
Dai discloses determining an initial frequency domain position vshift of a reference sequence based on a sequence “cinit” (¶¶ [0090]-[0091]), which is determined based on an index value “l” (¶ [0077]), where “l” corresponds to the index of an OFDM symbol (¶ [0074]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a reference signal with a vertical shift based on parameters including a symbol index, as suggested by Dai, in the method/device of Kim and Jeon, to allow for more flexible reference signal measurement at the device (see Dai, ¶¶ [0004]-[0005], [0017]).
Regarding claims 34 and 37, in the proposed combination, Dai discloses that the vertical shift parameter corresponds to a shift relative to an initial subcarrier (see ¶ [0039]]).
Regarding claims 35 and 38, in the proposed combination, Dai discloses determining an initial frequency domain position vshift of a reference sequence based on a sequence “cinit” (¶¶ [0090]-[0091]), determined based on an index value “l” (¶ [0077]), where “l” corresponds to the index of an OFDM symbol (¶ [0074]), and further based on the value NRBPRS, which corresponds to a number of symbols of the block (¶¶ [0019], [0080]; also see Figs. 4-5), which in the proposed combination, would occur in the channel between CAS subframes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Jeon et al. and Dai et al., as applied to claim 1 above, and further in view of He et al. U.S. Patent App. Pub. No. 2020/0028642.
Regarding claim 15, Kim in view of Jeon and Dai disclose a method performed by a UE, as described above, but do not expressly disclose that the first type of reference signal is scrambled with a first scrambling parameter and the second type of reference signal is scrambled with a second scrambling parameter that is different from the first scrambling parameter.
He discloses that different scrambling codes can be used on different reference signals (see ¶ [0030]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for different scrambling code parameters for different reference signals, as suggested by He, in the method of Kim, Jeon and Dai, as a way to mitigate interference (see He, ¶ [0030]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Jeon et al. and Dai et al., as applied to claim 1 above, and further in view of Yi et al. U.S. Patent App. Pub. No. 2017/0070312.
Regarding claim 16, Kim in view of Jeon and Dai disclose a method performed by a UE, as described above, but do not expressly disclose that the first type of reference signal and the second type of reference signal are jointly scrambled.
Yi discloses that different reference signals may be used jointly such that the same scrambling can be used in different resource locations (see ¶ [0257]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for jointly scrambling different reference signals, as suggested by Yi, in the method of Kim, Jeon and Dai, to reduce processing complexity for scrambling operations.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Jeon et al. and Dai et al. as applied to claim 17 above, and further in view of Zhang et al. U.S. Patent App. Pub. No. 2020/0029309.
Regarding claim 18, Kim in view of Jeon and Dai disclose a method of wireless communication at a UE where a subset of resources may be determined based at least in part on a system information block or downlink control information message, as described above, but do not expressly disclose that the signaling indicates a dense demodulation reference signal usage.
Zhang discloses that through RRC or SIB signaling, DMRS density is indicated by the eNB (¶ [0413]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for DMRS density indication by control signaling, as suggested by Zhang, in the method of Kim, Jeon and Dai, as it is a known way of conveying reference signal configuration information.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Jeon et al. as applied to claim 1 above, and further in view of Karaki et al. U.S. Patent App. Pub. No. 2020/0351923.
Regarding claim 19, Kim in view of Jeon and Dai disclose a method of wireless communication at a UE as described above, but do not expressly disclose that a transport block size is based at least in part on a reference signal density in connection with the set of resources.
Karaki discloses that a transport block size may be based on a reference signal density (see ¶ [0063]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to base a transport block size on reference signal density, as suggested by Karaki, in the method of Kim, Jeon and Dai, so that a larger transport block size can be put in a transmission burst (see Karaki, ¶ [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/2/2022